Case 1:18-cr-00517-RDB Document1 Filed 10/11/18 Page 1 of 2

FILED
eg DISTRICT court
CIF 10.10.18 0 STRICT OF MARYLAND
COG: 2018R00704 MIGOCT 11 py 3:07
IN THE UNITED STATES DISTRICT COURT CUERK'S OF FICE
FOR THE DISTRICT OF MARYLAND AT BALTE4ORE
UNITED STATES OF AMERICA | B ¥.L= pepyry
*
v. s CRIMINAL NO. RDB -OS/]
*
GREGORY HALL, * (Possession of a Firearm by
* a Prohibited Person, 18 U.S.C.
Defendant * § 922(2)(1); Forfeiture, 18 U.S.C.
* § 924(d), 28 U.S.C. § 2461(c))
*
KREKKERE
INDICTMENT
COUNT ONE

The Grand Jury for the District of Maryland charges that:
On or about February 4, 2018, in the District of Maryland, the defendant,
GREGORY HALL,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess in and affecting interstate commerce a firearm and ammunition, that is, a Kel-
Tec, PF-9, 9mm Luger, Serial Number SL924 and seven 9mm Luger Cartridges.

18 U.S.C. § 922(g)
Case 1:18-cr-00517-RDB Document1 Filed 10/11/18 Page 2 of 2

FORFEITURE

The Grand Jury for the District of Maryland further charges that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant
that the United States will seek forfeiture as part of any sentence in accordance with Title 18,
United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c), as a
result of the defendant’s conviction under Count One of the Indictment.

2. As a result of the offense alleged in Count One of this Indictment, the defendant,

GREGORY HALL, .

shall forfeit to the United States the firearm involved in the commission of the offense a Kel-Tec,

PF-9, 9mm Luger, Serial Number SL924 and seven 9mm Luger Cartridges.

18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)

KM dbrod kK Phe ors
a

 

 

Robert K. Hur
United States Attorney
‘A TRUE BILL:
SIGNATURE REDACTED iolufe
~Fortperson Date
